Citation Nr: 1040841	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent for a 
service-connected right shoulder impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to March 1992.

This matter arises before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran's right shoulder range of motion was limited to 
shoulder level in April 2005.  

2.  On August 22, 2005, the Veteran's right shoulder range of 
motion was limited to 39 degrees of abduction on repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 20 percent 
for a service-connected right shoulder impingement have not been 
met or approximated for the portion of the appeal period prior to 
August 22, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic Code 5201 
(2009).

2.  The criteria for an initial evaluation of 30 percent for a 
service-connected right shoulder impingement have been 
approximated for the portion of the appeal period from August 22, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.7, 4.59, 4.71a, Diagnostic Code 5201 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In April 2005, March 2006, and July 2007 correspondence, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service connection and an increased evaluation for 
his claimed disorder and also described the types of evidence 
that the Veteran should submit in support of his claim.  The RO 
also explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The Veteran was also notified regarding the elements of 
degree of disability and effective date.  

Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, the Court drew a 
distinction between the notice requirements for a claim involving 
an initial disability rating and a claim for additional 
(increased) compensation of an already service-connected 
disability and only indicated that the notice requirements were 
relevant to claims for increased compensation.  Id.  As the issue 
of entitlement to a higher evaluation for a service-connected 
shoulder disability involves entitlement to a higher initial 
evaluation, the Board finds that no discussion of VA's compliance 
with the notice elements outlined in Vazquez is necessary in this 
case.  

The Board further notes that the Veteran was provided with a copy 
of the September 2005 rating decision, the February 2007 
statement of the case (SOC), and the April 2009 supplemental 
statement of the case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA and private treatment records to the extent possible 
and associated the Veteran's service treatment records (STRs) 
with the claims file.  The RO also afforded the Veteran with 
compensation and pension examinations in August 2005 and October 
2006.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the examinations 
provided to the Veteran were more than adequate, as they were 
predicated on a full reading of the Veteran's claims file and 
included the Veteran's subjective complaints about his disability 
and the objective findings needed to rate the disability. 

The Veteran also submitted an article about shoulder bursitis.  
Otherwise, he has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claim.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45 (2009).

Right Shoulder

The Veteran filed a claim for a right shoulder impingement in 
March 2005.  By a September 2005 rating decision, the RO granted 
the Veteran service-connection with a 20 percent disability 
rating for his right shoulder impingement under Diagnostic Code 
5021, which rates shoulder disabilities based on limitation of 
motion, effective the date of his claim.  The Veteran appealed 
that decision to the Board, stating that he is entitled to a 
higher initial rating based an application of the DeLuca factors.  
Under Diagnostic Code 5201, a 20 percent disability rating 
represents limitation of motion of the arm at the shoulder level, 
a 30 percent disability rating represents limitation of motion 
midway between the side and shoulder level, and limitation of 
motion to 25 degrees from the side warrants a 40 percent 
disability rating.

The pertinent evidence of record begins with a letter from the 
Veteran's private physician dated July 2005.  This doctor 
evaluated the Veteran in April 2005 and reported that the Veteran 
complained of pain that was a three to four over ten.  The 
Veteran's right shoulder symptomatology did not include redness, 
swelling, atrophy, instability, deformity, or locking.  The 
Veteran's range of motion was limited to 40 degrees internal 
rotation, 45 degrees external rotation, 90 degrees flexion and 
extension with pain, and 90 degrees abduction.  Although the 
doctor did not note any further limitation due to repetitive use 
or pain, he did indicate that the Veteran's pain increased to 
five to six over 10 on examination.

Then, at his August 2005 compensation and pension examination, 
the examiner reported that the Veteran's symptoms included joint 
pain, stiffness, weakness, and daily or more frequent locking 
episodes.  During weekly severe flareups, the Veteran stated that 
he could not use his shoulder for hours at a time.  On physical 
examination, the Veteran's range of motion findings included 
forward flexion from zero to 120 degrees with pain from 93 to 120 
degrees and further limitation on repetitive use to zero to 75 
degrees, as well as abduction from zero to 83 degrees with pain 
from 46 to 83 degrees and further limitation on repetitive use to 
zero to 39 degrees.  The Veteran was also able to rotate 
externally from zero to 70 degrees with pain from 20 to 70 
degrees and rotate internally from zero to 45 degrees with pain 
from zero to 45 degrees as well.  The examiner did not conduct 
repetitive use testing on the Veteran's ability to rotate his 
shoulder.  X-rays of the Veteran's right shoulder failed to 
demonstrate any fracture, dislocation, or other osseous or soft 
tissue abnormality.  However, an MRI revealed a subacromial 
subdeltoid bursitis and tendinosis of the rotator cuff without a 
tear.  Finally, the examiner noted that the disability resulted 
in decreased concentration, decreased manual dexterity, decreased 
strength, and upper extremity pain.

The Veteran underwent a second compensation and pension 
examination in October 2006.  The Veteran told the examiner that 
he has been gainfully employed and has not lost any work or been 
placed on light duty due to any military injury despite his 
complaints that this right shoulder has experienced progressive 
discomfort.  The Veteran also complained of right shoulder pain, 
stiffness, easy fatigability, loss of range of motion with 
repetitive movement, and locking.  The examination report 
indicates that the Veteran experienced periods of flare-up 
lasting several days.  His pain was moderate with stiffness, 
aching, and occasional sharp pains with movement.  On 
examination, the Veteran could forward flex from zero to 120 
degrees until he experienced discomfort.  His abduction was from 
zero to 90 degrees, at which point he felt discomfort, and he 
could rotate his shoulder internally and externally from zero to 
80 degrees with discomfort at 80 degrees of external rotation.  
After the examination, a VA doctor noted in September 2008 that 
the Veteran had 50 percent range of motion in his shoulder due to 
pain from an old injury.

In light of the foregoing, the Board finds that the Veteran's 
right shoulder disability has approximated the rating criteria 
for the next higher 30 percent disability rating for the portion 
of the appeal period from August 22, 2005, the date of his first 
compensation and pension examination.  His shoulder's range of 
motion was only limited to shoulder level prior to his first 
compensation and pension examination.  However, at that 
examination, his abduction range of motion findings approximated 
the criteria for midway between side and shoulder level at 39 
degrees after repetitive motion.  Although the October 2006 
compensation and pension examination report indicates that the 
Veteran's abduction improved to zero to 90 degrees with 
discomfort at 90 degrees and a September 2008 treatment record 
notes that the Veteran had 50 percent range of motion, neither 
includes range of motion findings after repetitive use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board affords 
less probative value to the October 2006 compensation and pension 
examination report and September 2008 treatment record and 
further finds that the evidence of record does not weigh against 
continuing a 30 percent disability rating for the portion of the 
appeal period from October 4, 2006, the date of that compensation 
and pension examination.  Therefore, the Veteran is entitled to a 
30 percent disability rating for his service-connected right 
shoulder disability for the portion of the appeal period from 
August 22, 2005, and his appeal is granted to that extent.  

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his right shoulder disability alone has caused marked 
interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

1.  Entitlement to an initial evaluation higher than 20 percent 
for service-connected right shoulder impingement is denied for 
the portion of the appeal period prior to August 22, 2005.

2.  Entitlement to an initial evaluation of 30 percent for 
service-connected right shoulder impingement is granted for the 
portion of the appeal period from August 22, 2005, subject to 
laws and regulations governing payment of monetary benefits.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


